  Case 1:18-cr-00693-RMB Document 129-1 Filed 10/24/19 Page 1 of 9




REQUEST TO AUTHORIZE THE COLLECTION
    OF DATA FROM MOBILE DEVICE
Case 1:18-cr-00693-RMB Document 129-1 Filed 10/24/19 Page 2 of 9
Case 1:18-cr-00693-RMB Document 129-1 Filed 10/24/19 Page 3 of 9
Case 1:18-cr-00693-RMB Document 129-1 Filed 10/24/19 Page 4 of 9
Case 1:18-cr-00693-RMB Document 129-1 Filed 10/24/19 Page 5 of 9
Case 1:18-cr-00693-RMB Document 129-1 Filed 10/24/19 Page 6 of 9
Case 1:18-cr-00693-RMB Document 129-1 Filed 10/24/19 Page 7 of 9
Case 1:18-cr-00693-RMB Document 129-1 Filed 10/24/19 Page 8 of 9
Case 1:18-cr-00693-RMB Document 129-1 Filed 10/24/19 Page 9 of 9
